DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 16-17 and 21-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 22, 24-25, 27-28, 30-31, 34-35 and 37-38 are objected to because of the following informalities:  Each claim recites “60Cp”, this appears to be a typographical error and should recite “60Co”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 16-17 and 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written disclosure for “a complex consisting of at least one carbon nanotube, at least one barium sulfate particle and/or at least one tungsten particle as a radiation shielding particle”.  The broadest reasonable interpretation of the claim 
Moreover claim 1 lacks written disclosure for “a complex consisting of at least one carbon nanotube, at least one barium sulfate particle and/or at least one tungsten particle as a radiation shielding particle”.  Consisting is a closed ended transitional phrase meaning no other elements are part of the radiation shielding material (MPEP 2111.03 (II)).  The instant specification does not teach a radiation material only including the three alternatives of radiation shielding material and the claimed binder.  Specifically, the specification teaches that solvents/water and curing agents are added to the radiation material (see [0066], [0091]-[0092], etc… for solvents/water and see paragraphs [0093], [0098], [0110], etc…of published application for curing agent).  There is no disclosure of a material only consisting of one of the claimed radiation shielding particles and binder without a solvent/water and curing agent.  Indeed, it appears that water/solvent and curing agents are necessary for manufacturing the radiation material, thus the radiation material cannot exist without them.  Additionally, as 
Additionally, claim 1 lacks written disclosure for a complex consisting of at least one carbon nanotube, at least one barium sulfate particle and/or at least one tungsten particle as a radiation shielding particle and a sodium silicate or paper clay as a binder”.  Specifically, paragraph [0031] teaches the binder is not particularly limited and may additionally comprise any sort of material.  Therefore, the closed end consisting phrase is lacking support within the instant specification.
Claim 32 requires similar limitations and lacks written description as discussed above.
All dependent claims lack written description by virtue of their respective dependencies on independent claims 1 and 32.
Claim 17 lacks written description for the entire scope of the “radiation shielding material according to claim 1, which is capable of shielding 23.0% or more of  ᵧ-rays of 60Co 1332.5keV, -3-Patent Application No. 16/464,119 Reply to Final Office Action of October 19, 2021 wherein a thickness of the radiation shielding material is from 2.5 to 3.05 cm.” Specifically, the claim allows up to 100% shielding, however there is no example that exceeds a shielding efficiency of over 38%.  Therefore, the specification does not support a shielding efficiency greater than 38%.  Moreover, these efficiencies only exist for certain combinations of CNT and tungsten or barium sulfate not for each one in particular as required by claims 1 and 32.
Claims 24, 27, 30, 34 and 37  lacks written disclosure for the similar reasons as claim 17 above.

Claim 32 requires cement as the binder and CNT present in an amount from 2 to 10 parts by mass, however the only disclosure is 2 parts by mass CNT or 10 parts by mass CNT when using cement (see table 2).  Therefore there is no support for any of the parts by mass between 2 and 10.  Moreover, in all the examples barium sulfate when using cement as the binder is only 30 parts by mass and tungsten is either 20, 50 or not present.  There is no example give using cement as a binder that would suggest to one of ordinary skill in the art that the applicant had possession of greater than 50 parts by mass tungsten and anything else but 30parts by mass barium sulfate when cement is used as the binder.
Claim 33 suggests 50-80 parts by mass tungsten or barium sulfate.  There is no embodiment using cement as the binder with barium sulfate or tungsten  that is greater than 50 parts by mass.  
Claim 36 lacks written description for the same reasons as claim 32.
.

Claims 17, 24, 27, 30, 34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
 Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
Capable of shielding 23.0% or more and 38% or less of gamma rays of 60Co 1332.5 kev.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, table 2 only shows specific examples that allow for shielding efficiency, due to the unpredictability of the chemical compositions of one or more of the three claimed materials of claim 1, one of ordinary skill in the art would not predictably make and use the claimed materials to provide shielding of greater than 38% of the specific examples given in table 2.  For instance, there is no disclosure of shielding of 100% under the conditions claimed.
Claims 24, 27, 30, 34 and 37  lacks enabling disclosure for the similar reasons as claim 17 above.


Claims 1, 3-4, 16-17 and 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 32 are vague and indefinite for requiring “a radiation shielding particle”.  Claims 1 and 32 require carbon nanotube, at least one barium sulfate particle s.  Further, the claim requires the presence of CNTs and barium sulfate and/or tungsten in amounts of parts by mass.  The claimed parts by mass, would require much more than one of particle of any.  This issue may be resolved by requiring at least carbon nanotubes, barium sulfate particles and/or tungsten particles as a plurality of radiation shielding particles.
All dependent claims are vague and indefinite by virtue of their respective dependencies on claims 1 and 32.
Claims 1 and 32 are further vague and indefinite by further limiting the carbon nanotube and the barium sulfate/tungsten to an amount parts by mass.  However, each of these elements are claimed as alternatives as the radiation shielding.  If there is no CNT, then it is unclear how it could have the claimed parts by mass. Moreover, if there is only CNT (which is not supported by the specification, see discussion above), there cannot be an amount parts by mass tungsten or barium sulfate.  This issue may be resolved by requiring CNTs and tungsten or barium sulfate as the radiation shielding particles.
Claim 3 is vague and indefinite  for further limiting the tungsten particle and barium sulfate particle, however if the tungsten particle is not part of the radiation shielding, then it cannot exist.  Claim 3 could be amended to require the radiation shielding particle to consist of the CNT and the tungsten.
Claims 4 is vague and indefinite for the same reasons above in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881